DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final office action filed on April 15, 2022 (the “April 15, 2022 Non-Final Office Action”).  Following the April 15, 2022 Non-Final Office Action, Applicant amended claims 1, 3, 5, 8, 10, 12, 15, 17, and 18 in an amendment filed on July 15, 2022 (the “July 15, 2022 Amendment”), see Applicant’s amended claims (pp. 2-6 of the July 15, 2022 Amendment).  Claims 1-20, as recited in the July 15, 2022 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, p. 7, Response to Claim Rejections under 35 U.S.C. § 112(b), Section III., filed on July 15, 2022, with respect to the rejections of claims 5, 6, 12, 13, 18, and 19 under 35 U.S.C. § 112(b), have been considered but they are moot in light of Applicant’s amendments to claims 5, 12, and 18.  Specifically, Applicant amended claim 5, 12, and 18 to remove the term “recent patient activity” which was deemed to include an indefinite, relative term in the April 15, 2022 Non-Final Office Action.  As such, the rejections of claim 5, 6, 12, 13, 18, and 19 under 35 U.S.C. § 112(b) for including the aforementioned indefinite, relative term are withdrawn.  However, Applicant’s amendments to claims 1, 8, and 15 have raised new indefiniteness issues under 35 U.S.C. § 112(b).  Please the new rejections under the Claim Rejections – 35 U.S.C. § 112(b) Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 8-11, Response to Claim Rejections under 35 U.S.C. § 101, Section V., filed July 15, 2022, with respect to rejections of claim 1-20 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1-20 are maintained in this office action.
Specifically, Applicant argues that the specification and the claims indicate improvements reflected in the claims for describing a technical structure in the form of a plurality of computing nodes in a decentralized network that uses a single ledger in a blockchain format that provides the ability for independent nodes to converge on a consensus of a latest version of large data. See Applicant’s Remarks, at pp. 9-10.  Examiner respectfully disagrees.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as determining whether to fill a prescription based on computing a score that represents a likelihood of fraud or abuse by the patient (i.e., implying that there is some threshold score for when a prescription will or will not be filled).  Applicant’s claims merely apply the existing processes computing fraud and abuse likelihood scores using a machine learning model.  The Examiner submits that these steps are old and well-known in the medical industry, and Applicant has not described with sufficient detail to demonstrate how Applicant’s machine learning model is special or different (i.e., what makes Applicant’s machine learning model different than any other data machine learning model?).  Therefore, the claims are insufficient to show an improvement in medical processing systems and methods for detecting prescription drug abuse.
Therefore, the claims are deemed to lack limitations which are indicative of a practical application under Prong Two of Step 2A of the 2019 Revised PEG.  Therefore, the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 101 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 12-14, Response to Claim Rejections under 35 U.S.C. § 103, Sections VI. and VIII., filed July 15, 2022, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 8, and 15.   Therefore, the combinations of the references previously cited in the April 15, 2022 Non-Final Office Action, are not relied upon to teach the newly amended claim limitations in claims 1, 8, and 15.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recite the term “new class of drug” in line 13 of claim 1; line 16 of claim 8; and line of claim 15.  The term "new" is a relative term which renders the claims indefinite.  The term “new” implies that there is some acceptable range of time for what is considered “new” and what is not considered “new” (e.g., a class of drug that became commercially available within the last six months  may be considered “new”, where classes of drugs that became commercially available more than six months ago may not be considered “new”).   The term "new" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b).  While Applicant discloses that "a new class of drug entering the market triggers re-training of the model because initially there will not be enough patient usage to be statistically significant" (see Applicant's specification as filed on October 4, 2019, paragraph [0047]), this is not a standard for measuring the degree of what is considered "new" or at what point the model will be retrained (i.e., how much data is needed before the data is considered "statistically significant" in order to retrain the model).  For examination purposes, the phrase “new class of drug becomes commercially available” will be interpreted and read as any class of drug (i.e., continuously training the model with additional prescription data that includes any data from any prescription drug).

Separately, claims 1, 8, and 15 recite a limitation directed to: “wherein the machine learning model is retrained whenever a new class of drug becomes commercially available.”  As this limitation is currently written, retraining the model implies that that the model was initially trained.  However, it is unclear how the model is retrained in claims 1, 8, and 15, because the claims 1, 8, and 15 do not recite an initial training step before the aforementioned retraining step. See MPEP § 2173.  Examiner suggests that Applicant amend the aforementioned limitation to recite “wherein the machine learning model is continuously trained whenever a new class of drug becomes commercially available”, or make some other appropriate correction of course.  For examination purposes, the aforementioned limitation in claims 1, 8, and 15 will be interpreted and read the same as, “wherein the machine learning model is continuously trained with additional prescription data.”
Claims 2-7, 9-14, and 16-20 (which individually depend on claims 1, 8, and 15) are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons as described in the § 112(b) indefinite rejections of claims 1, 8, and 15 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Separately, claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a “computer program product for detecting abuse, comprising a computer-readable storage medium.”
Applying the broadest reasonable interpretation to claim 15, a “computer program product for detecting abuse, comprising a computer-readable storage medium” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  In the specification, while Applicant discloses that the computer readable storage medium “is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire (see Applicant’s specification as filed on October 4, 2019, paragraph [0068]); Applicant does not limit the computer program product to non-transitory computer program products.  As such, the broadest reasonable interpretation of a computer program product may include transient storage, such as a signal.  Data signals (i.e., transient signals) are not patent eligible subject matter. See MPEP § 2106.03(I).
Therefore, Applicant’s disclosure does not require the disclosed computer program product to be nonvolatile and implies that it may include volatile (i.e., transient) computer program products as well.  As such, claims 15-20 do not fall within one of the four categories of patent eligible subject matter.  Examiner suggests that Applicant amend claims 15-20 to limit the computer program product to “a non-transitory computer program product for detecting abuse, comprising a computer-readable storage medium.”  For examination purposes, the computer program product described in claims 15-20 will be interpreted and read as “a non-transitory computer program product for detecting abuse, comprising a computer-readable storage medium.”

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-7 are directed to a computer-implemented method for detecting drug abuse, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 8-14 are directed to a system for detecting drug abuse, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.  As described above in the § 101 rejections of non-statutory subject matter, claims 15-20 do not fall within at least one of the four categories of patent eligible subject matter, because the claims recite a “computer program product”, which may include transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  For examination purposes, the computer program product described in claims 15-20 will be interpreted and read as “a non-transitory computer program product for detecting abuse, comprising a computer-readable storage medium.”

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 8, and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 8 and claims 1 and 15 include limitations that recite an abstract idea.  Note that independent claim 8 is the system claim, while claim 1 covers a method claim and claim 15 covers the matching computer program.  Specifically, independent claim 8 recites (and claims 1 and 8 substantially recite the following limitations):
A system for detecting drug abuse, comprising:

	one or more processors;

a memory coupled to at least one of the processors;

computer program instructions stored in the memory and executed by at least one of the processors in order to cause the processor to:

receive, by a computing node of a plurality of networked computing nodes designated as a ledger, a request to encode a prescription for a patient on a blockchain ledger;

receive, by the ledger, a request to encode patient pick-up information for the prescription on the blockchain ledger;
 
based on the patient pick-up information, evaluate whether a request to fill a prescription is valid;

scan the blockchain ledger within a window of time for patient patterns of behavior indicating possible prescription drug abuse by the patient;

compute, by a machine learning model, a score for the patient, wherein the score represents a likelihood of fraud or abuse by the patient, wherein the machine learning model is retrained whenever a new class of drug becomes commercially available; and

determine a disposition for the request to fill the prescription, based on a consensus of two or more of the plurality of computing nodes designated as peer nodes, and recording the score and the disposition on the blockchain ledger.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., evaluating prescription request data to determine whether the requests are valid, searching for data related to patterns of possible prescription drug abuse, computing a likelihood of fraud or abuse score for a patient, and determining whether to fill the prescription).  That is, other than reciting: (1) a system; (2) one or more processors; (3) memory coupled to at least one of the processors; (4) computer program instructions stored in the memory; (5) a computing node; (6) a plurality of networked computing nodes designated as a ledger; (7) a machine learning model; (8) a computer program product for detecting abuse, comprising a computer-readable storage medium; (9) a computer; and the steps of: (10) receiving a request to encode a prescription for a patient on a blockchain ledger; (11) receiving a request to encode patient pick-up information for the prescription on the blockchain ledger; (12) the machine learning model is retrained whenever a new class of drug becomes commercially available; and (13) recording the score and the disposition on the blockchain ledger, the context of claims 1, 8, and 15 encompass concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., evaluating prescription request data to determine whether the requests are valid, searching for data related to patterns of possible prescription drug abuse, computing a likelihood of fraud or abuse score for a patient, and determining whether to fill the prescription).
The aforementioned claim limitations described in claims 1, 8, and 15 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) evaluating prescription request data to determine whether the requests are valid (i.e., a type of evaluation); (2) searching for data related to patterns of possible prescription drug abuse (i.e., a type of observation); (3) computing a likelihood of fraud or abuse score for a patient (i.e., a type of evaluation, judgment, and opinion); and (4) making determinations of whether to fill a prescription or not (i.e., a type of evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 8, and 15 recite an abstract idea.
Furthermore, Examiner notes that dependent claims 9-14 (and similarly for dependent claims 2-7 and 16-20) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 5, 12, and 18 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2, 9, and 16 merely recite the type of prescription information that is received in the independent claims.  Next, claims 3, 10, and 17 merely recite further mental or manual steps for comparing the hash values to see if they match, and verifying the physician identifiers are not on a list of compromised identifiers (i.e., these steps may also be reasonably performed mentally or manually use a pen and paper).  Further, claims 4 and 11 merely recite the type of behavior that is evaluated which indicates possible prescription drug abuse by a patient.  Still further, claims 6, 13, and 18 merely recite the type of risk categories that the patient may classified in (i.e., these steps may also be reasonably performed mentally or manually use a pen and paper).  Lastly, claims 7, 14, and 20 merely recite further directions to report the prescription requests that are rejected to a drug enforcement agency.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for representative independent claim 8 (similar to claims 1 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for detecting drug abuse (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

	one or more processors (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a memory coupled to at least one of the processors (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

computer program instructions stored in the memory and executed by at least one of the processors in order to cause the processor to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

receive, by a computing node of a plurality of networked computing nodes designated as a ledger (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a request to encode a prescription for a patient on a blockchain ledger (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

receive, by the ledger, a request to encode patient pick-up information for the prescription on the blockchain ledger (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));
 
based on the patient pick-up information, evaluate whether a request to fill a prescription is valid;

scan the blockchain ledger within a window of time for patient patterns of behavior indicating possible prescription drug abuse by the patient;

compute, by a machine learning model (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)),  a score for the patient, wherein the score represents a likelihood of fraud or abuse by the patient, wherein the machine learning model is retrained whenever a new class of drug becomes commercially available (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

determine a disposition for the request to fill the prescription, based on a consensus of two or more of the plurality of computing nodes designated as peer nodes, and recording the score and the disposition on the blockchain ledger (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of storing information in a database, as evidenced by the Alice Corp. Pty. Ltd. v. CLS Bank Int’l and Versata Dev. Group, Inc. v. SAP Am., Inc. cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

computer program product for detecting abuse, comprising a computer-readable storage medium (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and computer (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in claims 1, 8, and 15 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of: evaluating prescription request data to determine whether the requests are valid, searching for data related to patterns of possible prescription drug abuse, computing a likelihood of fraud or abuse score for a patient, and determining whether to fill the prescription), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of determining whether to fill or reject prescription requests on general purpose computers (i.e., the Examiner submits that the additional elements directed to the system that includes one or more processors and memory coupled to at least one of the processors; computer program instructions stored in the memory; plurality of networked computing nodes; machine learning model; computer program product for detecting abuse, comprising a computer-readable storage medium; and computer, are merely generic computer components which are used to perform the abstract existing processes of: evaluating prescription request data to determine whether the requests are valid, searching for data related to patterns of possible prescription drug abuse, computing a likelihood of fraud or abuse score for a patient, and determining whether to fill the prescription); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the machine learning model; the computer program instructions stored in the memory; and the computer program product for detecting abuse, comprising a computer-readable storage medium) to perform the aforementioned abstract concept of: evaluating prescription request data to determine whether the requests are valid; searching for data related to patterns of possible prescription drug abuse; computing a likelihood of fraud or abuse score for a patient; and determining whether to fill the prescription.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial steps directed to “receiving a request to encode a prescription for a patient on a blockchain ledger”, described in claims 1 and 8; and “receiving a request to encode patient pick-up information for the prescription on
the blockchain ledger”, described in claims 1, 8, and 15, are a necessary data gathering steps in order to practice the invention (i.e., receiving the requests to encode the prescription and patient pick-up information for the prescription on the blockchain ledger is necessary in order to: (1) evaluate the information to determine possible instances of prescription drug fraud or abuse by the patient; and (2) determine whether to fill the prescription request or reject the prescription request); and
				- Consulting and updating an activity log, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the steps directed to: (1) retraining the machine learning model whenever a new class of drug becomes commercially available; and (2) “recording the score and the disposition on the blockchain ledger”, described in claims 1, 8, and 15, are the equivalent of updating model and updating/storing information in a log.
			- Example of Selecting a Particular Data Source or Type of Data to be Manipulated:
				- Limiting a database index to XML tags, e.g., see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the step directed to “recording the score and the disposition on the blockchain ledger”, described in claims 1, 8, and 15, represents a selection of a particular data source or type of data (i.e., the score and disposition) to be manipulated (i.e., storing this information in a blockchain ledger).
Thus, the additional elements in independent claims 1, 8, and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 5, 12, and 18 recite the following additional elements (in bold font below):
training a machine learning model, using patient information, wherein the patient information includes patient activity, class of drug, and dosage (as described in claims 5, 12, and 18) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

comparing the patient patterns of behavior with activity of a peer-group, wherein
the comparison indicates whether the patient is behaving within statistical norms (this step may also be reasonably performed mentally or manually use a pen and paper); and

based on the score, assigning the patient a risk category (this step may also be reasonably performed mentally or manually use a pen and paper).

As such, the additional elements in dependent claims 5, 12, and 18 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-20, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 5, 8, 12, 15, and 18 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1, 5, 8, 12, 15, and 18, as recited, the system; one or more processors; memory coupled to at least one of the processors; computer program instructions stored in the memory; plurality of networked computing nodes; machine learning model; computer program product for detecting abuse, comprising a computer-readable storage medium; computer; and the steps of: “receiving a request to encode a prescription for a patient on a blockchain ledger”; “receiving a request to encode patient pick-up information for the prescription on the blockchain ledger”; “recording the score and the disposition on the blockchain ledger”; and “training a machine learning model, using patient information, wherein the patient information includes recent patient activity, class of drug, and dosage”,  are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the system; one or more processors; memory coupled to at least one of the processors; computer program instructions stored in the memory; plurality of networked computing nodes; machine learning model; computer program product for detecting abuse, comprising a computer-readable storage medium; and computer - Applicant generally describes these devices as being embodied by generic computer devices, such as a smart phone, a computer system, PDA, or other electronic devices, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor, systems, microprocessor-based systems, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the above systems or devices (see Applicant’s specification as filed on October 4, 2019, paragraph [0050]); and CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk or semiconductor storage device  (see Applicant’s specification as filed on October 4, 2019, paragraph [0052]).  These devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the system; one or more processors; memory coupled to at least one of the processors; computer program instructions stored in the memory; computer program product for detecting abuse, comprising a computer-readable storage medium; and computer, may be embodied by generic computer devices which are old and well-known in the medical industry.
- Regarding the steps and features directed to: “receiving a request to encode a prescription for a patient on a blockchain ledger”; “receiving a request to encode patient pick-up information for the prescription on the blockchain ledger”; “the machine learning model is retrained whenever a new class of drug becomes commercially available”; “recording the score and the disposition on the blockchain ledger”; and “training a machine learning model, using patient information, wherein the patient information includes recent patient activity, class of drug, and dosage” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitation directed to: “receiving a request to encode a prescription for a patient on a blockchain ledger”; “receiving a request to encode patient pick-up information for the prescription on the blockchain ledger”; “the machine learning model is retrained whenever a new class of drug becomes commercially available”; and “training a machine learning model, using patient information, wherein the patient information includes recent patient activity, class of drug, and dosage”, described in claims 1, 8, and 15, are similarly deemed to be well-understood, routine, and conventional activity in field of prescription monitoring and tracking, because they also represents mere collection and transmission of data over a network (i.e., collecting prescription data over a network);
	- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – the limitation directed to “recording the score and the disposition on the blockchain ledger”, described in claims 1, 8, and 15, is the equivalent of electronic recordkeeping (i.e., generically storing the score and disposition in a blockchain ledger); and
	- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – the limitation directed to “recording the score and the disposition on the blockchain ledger”, described in claims 1, 8, and 15, is the equivalent of electronically storing information in a database (i.e., generically storing the score and disposition in a blockchain ledger).
Thus, taken alone, the additional elements of claims 1, 5, 8, 12, 15, and 18 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 5, 8, 12, 15, and 18 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 (which depend on claims 1, 8, and 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 8, and 15.  Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20 merely add limitations that further narrow the abstract idea described in independent claims 1, 8, and 15.  Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ponceleon et al. (Pub. No. US 2020/0388365); in view of:
- Mark A. Engelhardt, Hitching healthcare to the chain: An introduction to blockchain technology in the healthcare sector, 7 Technology Innovation Management Review 22–34 (2017), https://www.timreview.ca/article/1111 (last visited Apr 8, 2022), hereinafter referred to as Engelhardt;  
- Samarin et al. (Pat. No. US 10,776,890); and
- Weldemariam et al. (Pub. No. US 2020/0194103).

	Regarding claims 1, 8, and 15,
		- Ponceleon teaches:
			- a computer-implemented method for detecting drug abuse, comprising (as described in claim 1) (Ponceleon, paragraph [0026]; Paragraph [0026] teaches methods (i.e., a method), systems, components, non-transitory computer readable media, devices, and/or networks, which provide for decentralized prescription refills over a blockchain network.):
			- a system for detecting drug abuse, comprising: one or more processors; a memory coupled to at least one of the processors; and computer program instructions stored in the memory and executed by at least one of the processors in order to cause the processor to (as described in claim 8) (Ponceleon, paragraphs [0026], [0122], and [0126]; Paragraph [0026] teaches methods, systems (i.e., a system), components, non-transitory computer readable media, devices, and/or networks, which provide for decentralized prescription refills over a blockchain network.  Paragraph [0122] teaches that the system may be a computer system/server 702, which include, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, etc. (i.e., the system comprises one or more processors).  Paragraph [0126] teaches that the computer system/server 702 typically includes a variety of computer system readable media.  Such media may be any available media that is accessible by computer system/server 702, and it includes both volatile and non-volatile media, removable and non-removable media.  System memory 706 (i.e., the system includes a memory coupled to the processors), in one embodiment, implements the flow diagrams of the other figures.  The system memory 706 can include computer system readable media in the form of volatile memory, such as random-access memory (RAM) 710 and/or cache memory 712 (i.e., computer program instructions stored in the memory and executed by the processors).  Computer system/server 702 may further include other removable/non-removable, volatile/non-volatile computer system storage media.):
			- a computer program product for detecting drug abuse, comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer readable program code when executed on a computer causes the computer to (as described in claim 15) (Ponceleon, paragraph [0126]; Paragraph [0126] teaches that the computer system/server 702 typically includes a variety of computer system readable media (i.e., computer-readable storage media).  Such media may be any available media that is accessible by computer system/server 702, and it includes both volatile and non-volatile media, removable and non-removable media.  System memory 706, in one embodiment, implements the flow diagrams of the other figures.  The system memory 706 can include computer system readable media in the form of volatile memory, such as random-access memory (RAM) 710 and/or cache memory 712 (i.e., computer program code stored in the memory and executed by the processors).  Computer system/server 702 may further include other removable/non-removable, volatile/non-volatile computer system storage media.):
				- receiving, by a computing node of a plurality of networked computing nodes designated as a ledger, a request to encode a prescription for a patient on a blockchain ledger (as described in claims 1 and 8) (Ponceleon, paragraphs [0044], [0045], [0046], and [0080]; Paragraph [0045] teaches that blockchain is used as a ledger to publish information about prescriptions of different patients.  For privacy reasons, the information about medical conditions and prescriptions may be hidden from all pharmacies until a patient requests a prescription refill.  To this end, each patient is assigned a cryptographic secret (i.e., a key) that unveils the patient’s information when he or she sends a request to a pharmacy to get a prescription refill (i.e., receiving a request to encode a prescription for a patient from a computing node).  Paragraph [0046] teaches that the prescription is cryptographically protected using keys owned by the patient.  The prescription is published in the blockchain (i.e., the prescription for the patient is encoded in a blockchain ledger).  Paragraph [0044] teaches that the system includes multiple blockchain entities that may be involved, including pharmacies (peer nodes), doctors issuing prescriptions, insurance companies paying for the prescriptions, and patients that need to refill their prescriptions (i.e., a plurality of networked computing nodes designated as a ledger).  Paragraph [0080] also teaches that while the example describes in detail only one pharmacy node 102, multiple such nodes may be connected to the blockchain (i.e., a plurality of networked computing nodes designated as a ledger).);
				- receiving, by the ledger, a request to encode patient pick-up information for the prescription on the blockchain ledger (as described in claims 1, 8, and 15) (Ponceleon, paragraphs [0051] and [0052]; Paragraph [0051] teaches that a patient may add delegation for picking up the medicine in the blockchain (i.e., a request to encode patient pick-up information for a prescription on a blockchain ledger) with a validity delegation deadline within a geographical area.);
- based on the patient pick-up information, evaluating whether a request to fill a prescription is valid (as described in claims 1, 8, and 15) (Ponceleon, paragraphs [0052] and [0054]; Paragraph [0052] teaches that a prescription-verification smart contract may be defined to verify that a person X may get prescription Y now at a location Z (i.e., the patient pick-up information).  Paragraph [0054] teaches that the prescription verification smart contract may include: an identification method to verify the patient who is requesting a refill or verify the authorized third party (k out of N factors that prove patient is there) (i.e., verifying whether the prescription fill request is valid based on the patient pick-up information).);
				- determining a disposition for the request to fill the prescription, based on a consensus of two or more of the plurality of computing nodes designated as peer nodes (as described in claims 1, 8, and 15) (Ponceleon, paragraphs [0090] and [0095], FIG. 2B; Paragraph [0090] (referring to Figure 2B), teaches that the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281 (i.e., a voting peer).  The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction.  The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set).  The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved (i.e., the computing node determines a disposition of the request to fill the prescription).  The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284.  The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel.  Before committal to the blockchain, each peer 281-283 may validate the transaction (i.e., the other computing nodes decide whether the prescription fill requests are valid or invalid).  For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293 (i.e., a consensus of at least two or more of the plurality of computing nodes designated as peer nodes is required before the prescription fill requests are disposed).  Paragraph [0095] teaches that transactions in the block are tagged as being valid or invalid (i.e., a disposition for the prescription fill request).); and
				- recording the disposition on the blockchain ledger (as described in claims 1, 8, and 15) (Ponceleon, paragraph [0095]; Paragraph [0095] teaches that [after the transactions have been tagged as valid or invalid], in step 295 each peer node 281-283 appends the block to the channel’s chain (i.e., recording the disposition in the blockchain ledger), and for each valid transaction the write sets are committed to current state database. An event is emitted, to notify the client application that the transaction (invocation) has been immutably appended to the chain, as well as to notify whether the transaction was validated or invalidated
		- Ponceleon does not explicitly teach a method and system, comprising:
			- scanning the blockchain ledger within a window of time for patient patterns of behavior indicating possible prescription drug abuse by the patient (as described in claims 1, 8, and 15);
			- computing, by a machine learning model, a score for the patient, wherein the score represents a likelihood of fraud or abuse by the patient, wherein the machine learning model is retrained whenever a new class of drug becomes commercially available (as described in claims 1, 8, and 15); and
			- recording the score on the blockchain ledger (as described in claims 1, 8, and 15).
		- However, in analogous art of medical systems and methods which utilize blockchain technology, Engelhardt teaches a system and method, comprising:
			- scanning the blockchain ledger within a window of time for patient patterns of behavior indicating possible prescription drug abuse by the patient (as described in claims 1, 8, and 15) (Engelhardt, p. 25, Column 1, First Paragraph under the “Busting Prescription Drug Fraud” Section; p. 29, Column 1, First paragraph; In column 1 on page 25, under the “Busting Prescription Drug Fraud” Section, Engelhardt teaches that prescription drug fraud is a well-defined challenge to which blockchain technology can be applied.  In one example, the blockchain company Nuco attempts to address three common exploits employed to execute prescription fraud: modifying numbers to change the prescription itself, duplication of prescriptions (e.g., photocopying), and so-called “doctor shopping” whereby fraudsters visit many doctors to collect as many original prescriptions as possible (Kesem Frank, personal communication, August 24, 2017).  To address these problems, experts have called for monitoring programs to be installed that improve access and response time, scan prescription data to flag suspicious purchasing patterns (i.e., scanning a blockchain ledger for patient patterns of behavior indicating possible prescription drug abuse by the patient), and can alert physicians and pharmacists (McDonald & Carlson, 2013).  In column 1 on page 29, under the first paragraph, Engelhardt teaches that this feature is beneficial for combatting fraudulent practices.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize blockchain technology at the time of the effective filing date of the claimed invention to modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, to incorporate a step and feature directed to scanning prescription data to flag suspicious purchasing patterns, as taught by Engelhardt, in order to help combat fraudulent practices. See Engelhardt, column 1 on page 29, under the first paragraph; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for identifying potential fraud, waste, or abuse, Samarin teaches a system and method, wherein:
			- computing, by a machine learning model, a score for the patient, wherein the score represents a likelihood of fraud or abuse by the patient (as described in claims 1, 8, and 15) (Samarin, Col. 3, lines 41-44, Col. 16, lines 62-67-Col. 17, lines 1-4; Column 3, lines 41-44 teach that risk scores can be determined by predictive models (i.e., the machine learning model calculates a score) that use only subsets of the data types available with the data set, e.g., prescription claims data, medical services data and the like.  Column 16, lines 62-64 teach that the risk score models are learned models, which can include statistical analysis, machine learning, and the like (i.e., the risk score models are a machine learning model). Column 16, lines 65-67—Column 17, lines 1-4 teach that data in the data manager database 114 include subsets of types of data, e.g., features, that can be used to calculate a likelihood of FWA [fraud, waste, or abuse].  The computed risk scores are outputs from the risk score models using the features on the prescription or medical data to produce a FWA risk score (i.e., the machine learning model calculates a score that represents a likelihood of prescription fraud or abuse).  The FWA risk score can be one of three categories of risk scores, e.g., a patient risk score (i.e., the score represents a likelihood of fraud or abuse by the patient), a prescriber risk score, and/or a pharmacy risk score.); and
			- the machine learning model is retrained whenever a new class of drug becomes commercially available (as described in claims 1, 8, and 15) (Samarin, Col. 23, lines 1-4; Column 23, lines 1-4 teach that with a trained and verified model (i.e., a machine learning model), the model can be applied to a new, current, or continuously streaming dataset of prescription claims (i.e., continuously training the model with new prescription claims is interpreted as the equivalent of “retraining the model whenever a new class of drug becomes commercially available”, because the model taught in Samarin is constantly being trained with new prescription claims which will include prescription claims for “new” classes of drugs that become commercially available) over a given time period to predict future FWA [fraud, waste, or abuse].  The model can be trained and verified with the known data that includes some FWA and some data that is not involved in FWA.  Column 23, lines 1-4 teach that this feature is beneficial for predicting future fraud, waste, or abuse.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for identifying potential fraud, waste, or abuse at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of Engelhardt, to incorporate steps and features directed to using a machine learning model to assign a score representing a risk of fraud, waste, or abuse of prescription medications, as taught by Samarin, in order to identify and predict future fraud, waste, or abuse. See Samarin, Col. 23, lines 1-4; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods which utilize blockchain technology, Weldemariam teaches a system and method, comprising:
			- recording the score on the blockchain ledger (as described in claims 1, 8, and 15) (Weldemariam, paragraph [0066]; Paragraph [0066] teaches that at 518, the response analyzer module 318 stores the user data 303, the questions 410, 426, the responses 504, and the risk scores R in secured storage such as blockchain (i.e., recording the score on the blockchain ledger).  Paragraph [0071] teaches that this feature is beneficial for providing secure document and data storage.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize blockchain technology at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt and Samarin, to incorporate a step and feature directed to storing risk scores a blockchain, as taught by Weldemariam, in order to provide secure document and data storage. See Weldemariam, paragraph [0071]; see also MPEP § 2143 G.

Regarding claims 2, 9, and 16,
		- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, teaches the limitations of: claim 1 (which claim 2 depends on); claim 8 (which claim 9 depends on); and claim 15 (which claim 16 depends on), as described above.
		- Ponceleon further teaches a system, method, and computer program product, wherein the encoded prescription information includes:
			- a hash value that is derived from some or all of the encoded prescription information (as described in claims 2, 9, and 16) (Ponceleon, paragraph [0031]; Paragraph [0031] teaches that a chain is a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one.  The block header includes a hash of the block’s transactions, as well as a hash of the prior block’s header (i.e., a hash value that is derived from some or all of the encoded prescription information).  In this way, all transactions on the ledger may be sequenced and cryptographically linked together.); and
			- wherein the hash value is stored with the encoded prescription on the blockchain ledger (as described in claims 2, 9, and 16) (Ponceleon, paragraph [0031]; Paragraph [0031] further teaches that a hash of a most recently added blockchain block represents every transaction on the chain that has come before it (i.e., all of the hash values for the prescription transactions are stored with the prescription information on the blockchain ledger), making it possible to ensure that all peer nodes are in a consistent and trusted state.).
		- Engelhardt further teaches a system and method, wherein the encoded prescription information includes:
			- a unique physician identifier, controlled substance name, secured reference of patient identifying information, and a hash value that is derived from some or all of the encoded prescription information (as described in claims 2, 9, and 16) (Engelhardt, p. 25, Column 1, Second Paragraph under the “Busting Prescription Drug Fraud” Section; In column 1 on page 25, under the second paragraph under the “Busting Prescription Drug Fraud” Section, Engelhardt teaches that Nuco’s blockchain-based solution to the prescription fraud problem works as follows: when a prescription is produced by a doctor, a machine-readable code is attached that serves as a unique identifier (i.e., a unique physician identifier).  This unique identifier is then associated with a block of information including the name of the drug (i.e., a controlled substance name), the quantity, the anonymized identity of the patient (i.e., secured reference of patient identifying information), and a timestamp.).
		- Samarin further teaches a system and method, wherein the encoded prescription information includes:
			- a unique physician identifier, controlled substance name, a class of drug, and a dosage (as described in claims 2, 9, and 16) (Samarin, Col. 15, lines 25-33; Column 15, lines 25-33 teach that drug to be filled (or that has been filled) may be identified by one or more of a drug name (i.e., a controlled substance name), a brand name, a generic name (i.e., a controlled substance name), a therapy class (i.e., a class of drug), a national drug code, a dosage (i.e., a dosage), a form of the drug, or other information.  The prescribing healthcare professional may be identified by, for example, name (i.e., a unique physician identifier), addresses, professional affiliation (e.g., a healthcare provider organization, such as a medical practice), an NPI number (i.e., a unique physician identifier), DEA number (i.e., a unique physician identifier), or other identifying information.).
The motivations and rationales to modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, described in the analysis of the obviousness rejection of claims 1, 8, and 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ponceleon et al. (Pub. No. US 2020/0388365), as modified in view of: Mark A. Engelhardt, Hitching healthcare to the chain: An introduction to blockchain technology in the healthcare sector, 7 Technology Innovation Management Review 22–34 (2017), https://www.timreview.ca/article/1111 (last visited Apr 8, 2022), hereinafter referred to as Engelhardt; Samarin et al. (Pat. No. US 10,776,890); and Weldemariam et al. (Pub. No. US 2020/0194103), as applied to claims 1, 8, and 15 above, and further in view of:
- Bannis (Pub. No. US 2011/0307265); and
- Bastide et al. (Pub. No. US 2018/0121620).

	Regarding claims 3, 10, and 17,
		- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, teaches the limitations of: claim 1 (which claim 3 depends on); claim 8 (which claim 10 depends on); and claim 15 (which claim 17 depends on), as described above.
		- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, does not explicitly teach a method, system, and non-transitory computer readable medium, further comprising:
			- comparing a hash value that is derived from some or all of the encoded
prescription information to a hash value that is derived from some or all of the patient pick-up
information, wherein a mismatch is a factor in the consensus of peer nodes (as described in claims 3, 10, and 17); and
- verifying that the unique physician identifier is not on a list of compromised identifiers (as described in claims 3, 10, and 17).
		- However, in analogous art of systems and methods for tracking and monitoring prescription drug transactions, Bannis teaches a system and method, comprising:
		- comparing a hash value that is derived from some or all of the encoded prescription information to a hash value that is derived from some or all of the patient pick-up information, wherein a mismatch is a factor in the consensus of peer nodes (as described in claims 3, 10, and 17) (Bannis, paragraphs [0032] and [0091]; Paragraph [0032] teaches that prescriptions are received by the processing pharmacy or collected from the terminals on a daily basis or whenever originals are detected, and then matched with electronic orders and images using bar-codes before a filled order is released for shipping (i.e., “comparing the prescription data with the order data” as described in Bannis is the equivalent of comparing the hash values for the encoded prescription information with the hash values for the patient pick-up information, because the order data and the patient pick-up information involve similar data that is required for delivering the prescriptions to the appropriate patients).  As matching with original prescriptions is often required to confirm the authenticity of the electronic order, this process confirms and meets all of the regulatory requirements (i.e., ensuring that the prescription data and the order data matches before being able to fulfill the prescription requests, shows that a mismatch would be a factor that is used to determine if the prescription request is valid).  Paragraph [0091] teaches that this feature is beneficial for ensuring that no order prescription order moves forward unless all medical data is confirmed and entered in the database.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for tracking and monitoring prescription drug transactions at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, to incorporate a step and feature directed to comparing prescription data with order data before fulfilling prescription requests, as taught by Bannis, in order to ensure that no order prescription order moves forward unless all medical data is confirmed and entered in the database. See Bannis, paragraph [0091]; see also MPEP § 2143 G.
	- Further, in analogous art of systems and methods for detecting instances of prescription drug fraud using blockchain technology, Bastide teaches a system and method, comprising:
		- verifying that the unique physician identifier is not on a list of compromised identifiers (as described in claims 3, 10, and 17) (Bastide, paragraph [0063]; Paragraph [0063] teaches that where prescriptions associated with a particular physician or particular pharmacist often trigger warnings in shared ledger system 440, future prescriptions associated with that physician or pharmacist may also receive heightened scrutiny or have a warning indicator associated with them that may be provided to any pharmacist that is attempting to fill the prescription or to the prescribing physician (i.e., verifying that the unique physician identifier is not a compromised identifier).  For example, each physician and pharmacist may have an associated metric score that is generated based on prescription history where, for example, each warning due to activity by the physician or pharmacist may increase (or decrease) the metric score.  Once the metric score is above (or below) a pre-determined threshold (i.e., indicating that the physician will be associated with a “compromised identifier”), shared ledger system 440 may permanently assign a warning and indication that manual verification should be used for any future attempts to use prescriptions associated with that particular physician or pharmacist (i.e., put the physician on a list of compromised identifiers that require a warning and indication that manual verification is required for any future attempts to prescribe controlled substances).  Paragraph [0063] teaches that this feature is beneficial for monitoring, tracking, and identifying likely fraudulent physicians.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for detecting instances of prescription drug fraud using blockchain technology at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; Weldemariam; and Bannis, to incorporate a step and feature directed to verifying whether the physician prescribing the medications has any warnings associated with their prescribing practices, as taught by Bastide, in order to monitor, track, and identify likely fraudulent physicians. See Bastide, paragraph [0063]; see also MPEP § 2143 G.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ponceleon et al. (Pub. No. US 2020/0388365), as modified in view of: Mark A. Engelhardt, Hitching healthcare to the chain: An introduction to blockchain technology in the healthcare sector, 7 Technology Innovation Management Review 22–34 (2017), https://www.timreview.ca/article/1111 (last visited Apr 8, 2022), hereinafter referred to as Engelhardt; Samarin et al. (Pat. No. US 10,776,890); and Weldemariam et al. (Pub. No. US 2020/0194103), as applied to claims 1 and 8 above, and further in view of:
- Siegel (Pub. No. US 2010/0299158); and
- Villare (Pub. No. US 2015/0379207).

	Regarding claims 4 and 11,
		- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 8 (which claim 11 depends on), as described above.
	- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, does not explicitly teach a method and system, wherein:
		- detecting the patterns of behavior include establishing sequence of attempts to obtain a prescription drug that are outside normal patterns of use (as described in claims 4 and 11);
		- establishing sequence of attempts to obtain the prescription drug from multiple sources (as described in claims 4 and 11); and
- wherein multiple sources include urgent care, and hospital emergency services (as described in claims 4 and 11).
		- However, in analogous art of systems and methods for monitoring prescription use, Siegel teaches a system and method, wherein:
			- detecting the patterns of behavior include establishing sequence of attempts to obtain a prescription drug that are outside normal patterns of use (as described in claims 4 and 11) (Siegel, paragraph [0017]; Paragraph [0017] teaches that the system tracks the quantity, dosage and prescription instructions and can issue alerts based upon the expected length of time that a patient’s supply of the medication will last.  Critical alerts include possible drug interactions, attempts to fill a prescription that has already been filled (i.e., detecting the patterns of behavior include establishing a sequence of attempts to obtain a prescription drug that is outside of normal patterns of use), attempts to get additional prescriptions for schedule II, III, or IV medications from a second doctor while taking medication prescribed or dispensed by a first doctor (i.e., establishing a sequence of attempts to obtain a prescription drug that is outside of normal patterns of use).); and
			- establishing sequence of attempts to obtain the prescription drug from multiple sources (as described in claims 4 and 11) (Siegel, paragraphs [0027] and [0035]; Paragraph [0027] teaches that the invention also permits the monitoring and tracking of prescriptions to the same individual being filled by different pharmacies (i.e., attempts to obtain the prescription drug from multiple sources).  In this case, if a patient were to obtain a medication from a pharmacy and then attempted to obtain additional medication from another pharmacy (i.e., attempts to obtain the prescription drug from multiple sources), the system would determine whether an alert should be generated and, if so, would require appropriate notifications to be generated.  Paragraph [0035] teaches that this feature is beneficial for determining whether the patient’s immediate prescription and other prescriptions indicate overuse, or abuse, of the prescribed medication or family of related medications.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for monitoring prescription use at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, to incorporate steps and features directed to monitoring: (i) attempts to fill a prescription that has already been filled; and (ii) attempts to obtain additional medication from multiple pharmacies, as taught by Siegel, in order to determine whether the patient’s immediate prescription and other prescriptions indicate overuse, or abuse, of the prescribed medication or family of related medications. See Siegel, paragraph [0035]; see also MPEP § 2143 G.
- Further, in analogous art of medical systems and methods for monitoring and maintaining patient data in a secure manner, Villare teaches a system and method, wherein:
	- multiple sources include urgent care, and hospital emergency services (as described in claims 4 and 11) (Villare, paragraph [0044]; Paragraph [0044] teaches that the first-level service provider can be an approved UMAC service provider such as a physician, a hospital, an emergency care unit (i.e., hospital emergency services), an urgent care unit (i.e., urgent care), etc.  Upon visiting the first-level service provider, the patient receives instructions at step 572.  The instructions include any instructions received from such a service provider such as instructions to have a prescription filled (i.e., the prescriptions may be written/filled from multiple sources, include a hospital emergency care unit and an urgent care unit), to have a certain testing procedure completed, and the like.  Paragraph [0061] teaches that this feature is beneficial for eliminating redundancy, fraud, and abuse.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for monitoring and maintaining patient data in a secure manner at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; Weldemariam; and Siegel, to incorporate a step and feature directed to monitoring prescriptions which are filled from multiple sources, including urgent care pharmacies and emergency room pharmacies, as taught by Villare, in order to eliminate redundancy, fraud, and abuse. See Villare, paragraph [0061]; see also MPEP § 2143 G.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ponceleon et al. (Pub. No. US 2020/0388365), as modified in view of: Mark A. Engelhardt, Hitching healthcare to the chain: An introduction to blockchain technology in the healthcare sector, 7 Technology Innovation Management Review 22–34 (2017), https://www.timreview.ca/article/1111 (last visited Apr 8, 2022), hereinafter referred to as Engelhardt; Samarin et al. (Pat. No. US 10,776,890); and Weldemariam et al. (Pub. No. US 2020/0194103), as applied to claims 1, 8, and 15 above, and further in view of:
- Bostic et al. (Pub. No. US 2020/0051679).

Regarding claims 5, 12, and 18,
	- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, teaches the limitations of: claim 1 (which claim 5 depends on); claim 8 (which claim 12 depends on); and claim 15 (which claim 18 depends on), as described above.
	- Samarin further teaches a method and system, comprising:
		- training a machine learning model, using patient information, wherein the patient information includes patient activity, class of drug, and dosage (as described in claims 5, 12, and 18) (Samarin, Col. 15, lines 25-29, Col. 22, lines 54-61; Column 22, lines 54-61 teach that model generation can be fed known FWA [fraud, waste, or abuse] entities and some non-FWA entities to train the model (i.e., training the machine learning model).  FWA entities are those that are known to have committed FWA at appoint in time.  The modeler looks backwards in time, e.g., a year, at all the data to determine which data types are indicative of FWA.  The data can be related to the prescription that were filled by a known instance of FWA by a pharmacy, a prescriber, or a patient (i.e., the models are trained using patient information, which includes patient activity).  Column 15, lines 25-29 teach that the prescription claim data includes drug to be filled (or that has been filled), which may be identified by one or more of a drug name, a brand name, a generic name, a therapy class (i.e., a class of drug), a national drug code, a dosage (i.e., dosage), a form of the drug, or other information.).
	- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, does not explicitly teach a method, system, and non-transitory computer readable medium, further comprising:
- comparing the patient patterns of behavior with activity of a peer-group, wherein the comparison indicates whether the patient is behaving within statistical norms (as described in claims 5, 12, and 18); and
- based on the score, assigning the patient a risk category (as described in claims 5, 12, and 18).
	- However, in analogous art of systems and methods for tracking and monitoring prescription drug transactions, Bostic teaches a system and method, comprising:
- comparing the patient patterns of behavior with activity of a peer-group, wherein the comparison indicates whether the patient is behaving within statistical norms (as described in claims 5, 12, and 18) (Bostic, paragraphs [0087], [0137], and [0138]; Paragraph [0087] teaches that these models may be trained on training data samples relating to patients that were determined to be abusing the medication and patients that were determined to be using the prescription medication properly (i.e., comparing the patient patterns of behavior with activity of a peer-group to determine whether the patient is within statistical norms).  Paragraph [0137] also teaches that the machine learning system 108 may train the machine learned classifications on training data sets that include usage profiles of patients that were deemed to be using a controlled medication properly and patients that were deemed to be: (1) misusing the controlled medication (e.g., usage profiles of patients); (2) underusing the medication (which may suggest selling of medication or no need for the medication); and/or (3) overusing/abusing the medication (i.e., comparing the patient patterns of behavior with activity of a peer-group to determine whether the patient is within statistical norms). In embodiments, the patient monitoring module 402 may generate a set of features (e.g., a feature vector) from the usage profile of the patient being monitored and may input the set of features into the classification model (i.e., comparing the patient patterns of behavior with activity of a peer-group to determine whether the patient is within statistical norms).  Paragraph [0138] also teaches that the patient monitoring module 402 may analyze the usage profile of the patient in relation to the usage profiles of other patients, including patients deemed to be misusing the medication that the patient is prescribed and patients deemed to be using the medication properly (i.e., comparing the patient patterns of behavior with activity of a peer-group to determine whether the patient is within statistical norms).); and
- based on the score, assigning the patient a risk category (as described in claims 5, 12, and 18) (Bostic, paragraphs [0087], [0137], [0138], and [0155]; Paragraph [0087] teaches that the machine learned model may output a classification relating to the patient that indicates whether the patient is likely abusing the medication or using the medication properly (i.e., assigning the patient to a risk category).  Paragraph [0137] also teaches that the classification model may output a classification corresponding to the patient that indicates whether there is potential misuse detected, and in some of these embodiments, a type of misuse (e.g., overuse/abuse or underuse) (i.e., assigning the patient to a risk category).  In embodiments, the classification may include a confidence score in the classification, whereby the patient monitoring module 402 may select a classification based on the confidence score thereof (e.g., when the confidence score exceeds a threshold) (i.e., the risk category is based on a score).  Paragraph [0138] also teaches that in some embodiments, the patient monitoring module 402 may implement a clustering technique (e.g., K-nearest neighbors or K-means clustering) to determine whether the patient belongs to a cluster where the usage profiles indicated misuse or to a cluster where the usage profiles indicated proper use (i.e., assigning the patient to a risk category).  Paragraph [0155] also teaches that Figure 8 also includes a different representation of an overdose risk score 620 in which one or more additional risk indicators 625 are included.  These additional risk indicators 625 are risk categories to which the patient may match and can include, for example only, drug inconsistency, doctor shopping, and/or dangerous drug combinations (i.e., assigning the patient to a risk category based on the score).  Paragraph [0087] teaches that these features are beneficial for identifying when a patient is likely abusing a medication.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for tracking and monitoring prescription drug transactions at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, to incorporate steps and features directed to: (i) training a machine learning model with prescription information, (ii) comparing and analyzing prescription usages profiles from different patients, and (iii) assigning patients to different risk categories based on their risk scores, as taught by Bostic, in order to better identify when a patient is likely abusing a medication. See Bostic, paragraph [0087]; see also MPEP § 2143 G.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ponceleon et al. (Pub. No. US 2020/0388365), as modified in view of: Mark A. Engelhardt, Hitching healthcare to the chain: An introduction to blockchain technology in the healthcare sector, 7 Technology Innovation Management Review 22–34 (2017), https://www.timreview.ca/article/1111 (last visited Apr 8, 2022), hereinafter referred to as Engelhardt; Samarin et al. (Pat. No. US 10,776,890); Weldemariam et al. (Pub. No. US 2020/0194103); and Bostic et al. (Pub. No. US 2020/0051679), as applied to claims 5, 12, and 18 above, and further in view of:
- Agarwal et al. (Pub. No. US 2020/0242566).

	Regarding claims 6, 13, and 19,
		- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; Weldemariam; and Bostic, teaches the limitations of: claim 5 (which claim 6 depends on); claim 12 (which claim 13 depends on); and claim 18 (which claim 19 depends on), as described above.
	- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; Weldemariam; and Bostic, does not explicitly teach a method, system, and non-transitory computer readable medium, wherein:
		- the patient is in a normal, low, or high risk category, based on the patient being in a statistically normal distribution, a standard deviation below normal distribution, or a standard deviation above normal distribution, respectively (as described in claims 6, 13, and 19).
	- However, in analogous art of medical systems and methods, Agarwal teaches a system and method, wherein:
		- the patient is in a normal, low, or high risk category, based on the patient being in a statistically normal distribution, a standard deviation below normal distribution, or a standard deviation above normal distribution, respectively (as described in claims 6, 13, and 19) (Agarwal, paragraphs [0051], and [0071], [0075]; Paragraph [0071] teaches that in one example, the risk score of a patient from a previous visit was 65, falling between 60-70 and thus presenting low risk (i.e., the patient is in a low risk category based on the patient being in a standard deviation below normal distribution).  At the current appointment, measurements are taken, and the risk score is provided as 75, thus placing the patient in the medium risk category (i.e., the patient is in a normal risk category based on the patient being in a statistically normal distribution).  Paragraph [0075] teaches that in another example, the risk score of a patient from a previous visit was 65, falling between 60-70 and thus presenting low risk.  At the current appointment, measurements are taken, and the risk score is provided as 95, thus placing the patient in the high risk category (i.e., the patient is in a high risk category based on the patient being in a standard deviation above normal distribution).  Paragraph [0051] teaches that this feature is beneficial for prioritizing patients based on their risk categories.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; Weldemariam; and Bostic, to incorporate a step and feature directed to categorizing patients into different levels of risk categories, as taught by Agarwal, in order to prioritize patients based on their risk categories. See Agarwal, paragraph [0051]; see also MPEP § 2143 G.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ponceleon et al. (Pub. No. US 2020/0388365), as modified in view of: Mark A. Engelhardt, Hitching healthcare to the chain: An introduction to blockchain technology in the healthcare sector, 7 Technology Innovation Management Review 22–34 (2017), https://www.timreview.ca/article/1111 (last visited Apr 8, 2022), hereinafter referred to as Engelhardt; Samarin et al. (Pat. No. US 10,776,890); and Weldemariam et al. (Pub. No. US 2020/0194103), as applied to claims 1, 8, and 15 above, and further in view of:
- Weiss et al. (Pub. No. US 2015/0242592).

Regarding claims 7, 14, and 20,
	- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, teaches the limitations of: claim 1 (which claim 7 depends on); claim 8 (which claim 14 depends on); and claim 15 (which claim 20 depends on), as described above.
	- The combination of: Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, does not explicitly teach a method and system, wherein:
		- in response to a consensus vote to reject the prescription or to reject the request to fill the prescription, a transaction is generated to report the rejection to a drug enforcement agency (as described in claims 7, 14, and 20).
- However, in analogous art of prescription monitoring and filling systems and methods, Weiss teaches a method and system, comprising
	- Weiss further teaches a method and system, wherein:
		- in response to a consensus vote to reject the prescription or to reject the request to fill the prescription, a transaction is generated to report the rejection to a drug enforcement agency (as described in claims 7, 14, and 20) (Weiss, paragraphs [0024] and [0065]; Paragraph [0065] teaches that if the risk of fraud score exceeds this threshold, the new prescription order system 100 may transmit an alert to a pharmacist in the selected pharmacy.  Also, the new prescription order system 100 may transmit an alert to loss/prevention and compliance officers (i.e., notifying a drug enforcement agency a risk score that exceeds a threshold) or may reject the new prescription order (i.e., rejecting a request to fill a prescription).  If the new prescription order is rejected the client application 266 may generate the error screen 444 as illustrated in FIG. 4F. The client application 266 may also generate the error screen 444 with the error message 446 telling the user to call or visit the pharmacy when the pharmacist or loss/prevention and compliance officers are alerted (i.e., reporting a rejection to a drug enforcement agency).  Paragraph [0024] teaches that this feature is beneficial for ensuring prescription orders are not fraudulent).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription monitoring and filling systems and methods at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium for decentralized prescription refills over a blockchain network taught by Ponceleon, as modified in view of: Engelhardt; Samarin; and Weldemariam, to incorporate a step and feature directed to assigning a score representing a risk of fraud to prescriptions, as taught by Weiss, in order to ensure prescription orders are not fraudulent. See Weiss, paragraph [0024]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571)272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686